Cite as 27 I&N Dec. 482 (BIA 2018)

Interim Decision #3944

Matter of J-R-G-P-, Respondent
Decided October 31, 2018
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
Where the evidence regarding an application for protection under the Convention
Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment,
adopted and opened for signature Dec. 10, 1984, G.A. Res. 39/46, 39 U.N. GAOR Supp.
No. 51, at 197, U.N. Doc. A/RES/39/708 (1984) (entered into force June 26, 1987; for the
United States Apr. 18, 1988), plausibly establishes that abusive or squalid conditions in
pretrial detention facilities, prisons, or mental health institutions in the country of removal
are the result of neglect, a lack of resources, or insufficient training and education, rather
than a specific intent to cause severe pain and suffering, an Immigration Judge’s finding
that the applicant did not establish a sufficient likelihood that he or she will experience
“torture” in these settings is not clearly erroneous.
FOR RESPONDENT: Munmeeth K. Soni, Esquire, Los Angeles, California
FOR THE DEPARTMENT OF HOMELAND SECURITY: James T. Dehn, Associate
Legal Advisor
BEFORE: Board Panel: GREER and WENDTLAND, Board Members; CROSSETT,
Temporary Board Member
GREER, Board Member:

In a decision dated November 27, 2017, an Immigration Judge denied the
respondent’s application for deferral of removal pursuant to the Convention
Against Torture and Other Cruel, Inhuman or Degrading Treatment or
Punishment, adopted and opened for signature Dec. 10, 1984, G.A. Res.
39/46, 39 U.N. GAOR Supp. No. 51, at 197, U.N. Doc. A/RES/39/708
(1984) (entered into force June 26, 1987; for the United States Apr. 18, 1988)
(“Convention Against Torture”). The respondent has appealed from that
decision. The appeal will be dismissed. 1

I. FACTUAL AND PROCEDURAL HISTORY
The respondent is a native and citizen of Mexico who entered the United
States without inspection at an unknown time and place. The Department of
1

We acknowledge and appreciate the thoughtful arguments submitted on appeal by the
parties and amici curiae.

482

Cite as 27 I&N Dec. 482 (BIA 2018)

Interim Decision #3944

Homeland Security (“DHS”) initiated removal proceedings, in which the
respondent requested protection from removal in the form of deferral of
removal under the Convention Against Torture. The respondent did not
claim that he had experienced past torture in Mexico. Instead, he asserted
that given his mental health issues, he will be arrested and either imprisoned
or committed to a mental health facility in Mexico, where law enforcement
officials or mental health workers will subject him to harm rising to the level
of torture. The Immigration Judge denied the respondent’s application and
ordered him removed from the United States.
On April 12, 2017, we held that in light of the respondent’s limited ability
to testify and assist counsel in his case, there was good cause to remand
the record and continue the proceedings to allow his attorney to further
develop the record. We also found clear error in the Immigration Judge’s
determination that the respondent’s symptoms were not always readily
apparent to others and that he had not shown a likelihood that he would come
to the attention of authorities if he were returned to Mexico. More precisely,
based on the respondent’s mental health diagnoses, his behavior in court, his
involuntary hospitalizations in the United States, and his interactions with
the criminal justice system in this country, we concluded that it was more
likely than not that his mental health symptoms would be evident in Mexico.
On remand, the Immigration Judge found that there is a likelihood that
the respondent will be arrested and imprisoned and that it is more likely than
not that he will be involuntarily committed to a mental health facility in
Mexico. However, she again determined that he had not established that it
is more likely than not that he will be “tortured” in Mexico, finding that there
was insufficient evidence to show that Mexican authorities would have the
specific intent to harm him in a penal or psychiatric institution. She therefore
concluded that he had not met his burden to prove his eligibility for
protection under the Convention Against Torture.
The DHS does not challenge the Immigration Judge’s finding that there
is a sufficient likelihood that the respondent will come to the attention of
Mexican authorities based on his mental health issues and that he will be
arrested, imprisoned, or involuntarily committed to a mental health facility
in Mexico. The sole issue on appeal, therefore, is whether the respondent
has shown that it is more likely than not that he will be “tortured” in pretrial
detention, prison, or a mental health facility. 2
2

The respondent argues on appeal that the Immigration Judge did not consider whether
he would be tortured in a homeless shelter in Mexico. However, he did not meaningfully
advance this basis for protection under the Convention Against Torture before the
Immigration Judge. See, e.g., Matter of W-Y-C- & H-O-B-, 27 I&N Dec. 189, 190 (BIA
2018) (declining to consider, for the first time on appeal, a basis for protection from
removal that was not meaningfully advanced before the Immigration Judge).

483

Cite as 27 I&N Dec. 482 (BIA 2018)

Interim Decision #3944

An Immigration Judge’s findings regarding the specific intent of
individuals who may harm an applicant for protection under the Convention
Against Torture in the country of removal, as well as what may or may not
happen to the applicant in that country in the future, are findings of fact that
we review for clear error. See Matter of Z-Z-O-, 26 I&N Dec. 586, 590
(BIA 2015); Matter of D-R-, 25 I&N Dec. 445, 453 (BIA 2011), remanded
on other grounds, Radojkovic v. Holder, 599 F. App’x 646, 648 (9th Cir.
2015).

II. ANALYSIS
To qualify for deferral of removal under the Convention Against Torture,
the respondent must prove that “it is more likely than not that he [will] be
tortured” if he is arrested and put in prison or in a mental health facility in
Mexico. Quijada-Aguilar v. Lynch, 799 F.3d 1303, 1308 (9th Cir. 2015)
(quoting 8 C.F.R. § 1208.16(c)(2) (2015)). Claims under the Convention
Against Torture “must be considered in terms of the aggregate risk of torture
from all sources, and not as separate, divisible . . . claims.” Id. However, to
meet his burden, the respondent must show that each link in a “hypothetical
chain of events is more likely than not to happen.” Matter of J-F-F-, 23 I&N
Dec. 912, 917 (A.G. 2006); see also Haile v. Holder, 658 F.3d 1122, 1131
n.9 (9th Cir. 2011).
A. Specific Intent To Inflict Torture
For an act to constitute “torture” it must be “specifically intended to
inflict severe physical or mental pain or suffering.” 8 C.F.R. § 1208.18(a)(5)
(2018). 3 As we stated in Matter of J-E-, 23 I&N Dec. 291, 299, 301 (BIA
2002), “torture” does not cover “negligent acts” or harm stemming from a
lack of resources. We held there that detention under substandard conditions
in Haitian prisons would not constitute “torture” within the meaning of the
Convention Against Torture because “there is no evidence that [Haitian
authorities] are intentionally and deliberately creating and maintaining such
prison conditions in order to inflict torture.” Id. at 301 (emphases added).
Rather, the record in that case established “that Haitian prison conditions are
the result of budgetary and management problems as well as the country’s
severe economic difficulties.” Id.

3
This regulation is consistent with the resolution of the United States Senate ratifying the
Convention Against Torture, which provides: “[T]he United States understands that, in
order to constitute torture, an act must be specifically intended to inflict severe physical or
mental pain or suffering . . . .” 136 Cong. Rec. 36,198 (1990) (emphasis added).

484

Cite as 27 I&N Dec. 482 (BIA 2018)

Interim Decision #3944

A majority of the circuit courts have deferred to the interpretation we
articulated in Matter of J-E- regarding the specific intent requirement of the
Convention Against Torture. See, e.g., Oxygene v. Lynch, 813 F.3d 541, 550
(4th Cir. 2016) (collecting cases). For instance, in Villegas v. Mukasey,
523 F.3d 984, 989 (9th Cir. 2008), the United States Court of Appeals for
the Ninth Circuit, in whose jurisdiction this case arises, held that “to establish
a likelihood of torture for purposes of the [Convention Against Torture],
[an alien] must show that severe pain or suffering was specifically intended—
that is, that the actor intend the actual consequences of his conduct, as
distinguished from the act that causes these consequences.” (Emphases
added.)
In that case, the court considered a question similar to the one at issue
here—namely, whether housing mental patients in the “terrible squalor” of a
Mexican mental health facility would amount to “torture.” Id. It concluded
that even though the conditions in those facilities were “deplorable,” they
were not the result of a specific intent on the part of the Mexican Government
to cause severe pain or suffering. Noting the Government’s efforts to
alleviate the situation, the Ninth Circuit stated that “the evidence of a
desire to improve confirms the conclusion that, currently, the conditions in
the Mexican mental health system exist not out of a deliberate intent to
inflict harm, but merely because of officials’ historical gross negligence
and misunderstanding of the nature of psychiatric illness.” Id. The court
therefore concluded that subjecting patients to the poor conditions in
Mexico’s mental health facilities was not “torture” within the meaning of the
Convention Against Torture.
In Chavarin v. Sessions, 690 F. App’x 924, 926 (9th Cir. 2017), the Ninth
Circuit reaffirmed its holding in Villegas. The court rejected the applicant’s
assertion that the Mexican Government’s failure to meaningfully improve
poor conditions in mental health facilities “has transformed what was mere
negligence into a specific intent to cause severe pain and suffering.” Id.
Recognizing a report finding that “progress has been made,” the Ninth
Circuit stated that this “defeats any notion that the Mexican government
intends to cause severe pain and suffering, and substantial evidence thus
supports the finding that there is no such intent.” Id. (emphasis added). It
therefore upheld our determination that the applicant had not shown a
sufficient likelihood that the Government would torture him.
We likewise conclude that where the evidence regarding an application
for protection under the Convention Against Torture plausibly establishes
that abusive or squalid conditions in pretrial detention facilities, prisons, or
mental health institutions in the country of removal are the result of neglect,
a lack of resources, or insufficient training and education, rather than a
specific intent to cause severe pain and suffering, an Immigration Judge’s
485

Cite as 27 I&N Dec. 482 (BIA 2018)

Interim Decision #3944

finding that the applicant did not establish a sufficient likelihood that he
or she will experience “torture” in these settings is not clearly erroneous.
See Cooper v. Harris, 137 S. Ct. 1455, 1465 (2017) (stating that under review
for clear error, a “finding that is ‘plausible’ in light of the full record—even
if another is equally or more so—must govern”); Matter of D-R-, 25 I&N
Dec. at 453–55 (holding that an Immigration Judge’s choice between two
plausible alternative interpretations of the record is not clearly erroneous).
B. Respondent’s Application
The Immigration Judge found that any extreme pain and suffering the
respondent may experience as an arrestee, in prison, or in a mental health
facility in Mexico will more likely than not result from a lack of resources,
training, education, or negligence—rather than acts specifically intended to
inflict severe pain or suffering upon the respondent. There is no clear error
in that finding of fact. Accordingly, we will uphold the Immigration Judge’s
determination that the respondent has not shown that he is eligible for
protection under the Convention Against Torture.
First, the Immigration Judge properly found that it is not more likely than
not that the respondent will be tortured in either police custody or prison in
Mexico. The Immigration Judge did not clearly err when she found that
the record does not establish that Mexican police are targeting mentally
incompetent individuals in that country for arrest and incarceration. Further,
while the record indicates that detainees and prisoners with mental health
issues often do not receive necessary medications and medical attention, it
reflects that such appalling conditions result from a lack of resources and
training to provide adequate medical and psychological care, rather than a
specific intent to deprive detainees and prisoners of treatment.
Moreover, although the record indicates that some detainees and
prisoners in Mexico have experienced physical abuse at the hands of
officials, it is the respondent’s burden to show that it is more likely than not
that he will be subjected to this abuse and that this harm will rise to the level
of torture. See Matter of J-F-F-, 23 I&N Dec. at 917. The record includes
evidence that the Mexican Government has created additional pretrial
detention facilities to reduce overcrowding, devoted more resources to
training prison officials, instituted an ombudsman to oversee conditions in
Mexico’s prisons, and made other efforts to bring its prisons in line with
international standards.
We will likewise affirm the Immigration Judge’s finding that it is not
more likely than not that the respondent will be tortured by health care
workers in a Mexican mental health facility. As with the conditions in
pretrial detention facilities and prisons in Mexico, the record reflects that the
486

Cite as 27 I&N Dec. 482 (BIA 2018)

Interim Decision #3944

conditions in that country’s mental institutions are the result of limited
options for controlling patients’ violent behavior and a lack of resources and
training—not a specific intent to inflict pain or suffering on patients. See
Villegas, 523 F.3d at 989. Moreover, although the record establishes that
some individuals committed to mental health facilities have experienced
abuse, the respondent has not shown that such abuse is so common that it is
more likely than not that he will personally experience it.
We recognize the testimony of the respondent’s expert witness, which
highlights instances where the Mexican Government has failed to take action
to improve impoverished conditions or correct abusive conduct in some
mental health facilities. However, the record reflects the Government’s
continued efforts to increase access to psychiatric care, emphasize the
importance of community-based treatment options for individuals with
mental health issues, and form commissions tasked with recommending
improvements to that country’s mental health facilities. Significantly, the
respondent’s expert witness worked for two of these commissions, reporting
his observations of mental health facilities and recommending reforms
based on his observations. This evidence supports the Immigration Judge’s
finding that the respondent has not shown a sufficient likelihood that
Mexican health workers, with the acquiescence of a Government official,
would have the specific intent to torture him. Villegas, 523 F.3d at 989;
Chavarin, 690 F. App’x at 926; Matter of J-E-, 23 I&N Dec. at 301.
The evidence of record indicates that the substandard conditions in
mental health facilities, pretrial detention, and prisons in Mexico are the
result of neglect, lack of resources, or insufficient training and education. In
light of this evidence, and recognizing the Mexican Government’s efforts to
improve those conditions, we will uphold the Immigration Judge’s finding
that the respondent has not shown that it is more likely than not that he will
experience acts of torture specifically intended to inflict severe physical or
mental pain or suffering on him by or at the instigation of, or with the consent
or acquiescence of, a Mexican public official or an individual acting in an
official capacity. See 8 C.F.R. § 1208.18(a)(1). Accordingly, because the
respondent has not established that he is eligible for protection under the
Convention Against Torture, his appeal will be dismissed.
ORDER: The appeal is dismissed.

487

